— Motion for leave to appeal to the Court of Appeals granted. Motion for a stay pending appeal to the Court of Appeals granted on condition that, within ten days after entry of the order hereon, appellant, pursuant to sections 593 and 594 of the Civil Practice Act, file an undertaking for $1,000, with corporate surety to pay all costs which may be awarded against him on the appeal and to pay any additional sums which may accrue under the judgment pending the appeal, such undertaking to be in lieu of the $500 undertaking heretofore filed; otherwise, motion for stay denied. Present — Nolan, P. J., Adel, MacCrate and Schmidt, JJ. [See ante, p. 801.]